Citation Nr: 1222466	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  08-07 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to nonservice-connected death pension benefits.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The appellant is the widow of a veteran (the Veteran) who served on active duty with honorable service from February 1951 to February 1955 and January 1959 to January 14, 1963, and with dishonorable service for VA purposes from January 15, 1963 to October 1965.  The Veteran died in August 2006 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which determined that the appellant was not entitled to recognition as the Veteran's surviving spouse for VA purposes.

In a January 2011 decision, the Board found that the requirements for a deemed valid marriage, and recognition of the appellant as the Veteran's surviving spouse for the purpose of eligibility for VA benefits had been met, and remanded the claim of entitlement to service connection for the cause of the Veteran's death for adjudicative action.  The case has been returned to the Board for further appellate review.

The issues of entitlement to nonservice-connected death pension benefits and accrued benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal for service connection for the cause of the Veteran's death has been accomplished.  

2.  The cause of the Veteran's death was arteriosclerotic cerebrovascular and cardiovascular disease.

3.  At the time of the Veteran's death, service connection was not in effect for any disorder.

4.  The Veteran did not have any service in Vietnam and is not entitled to the presumptions regarding exposure to herbicides therein.

5.  The Veteran did not sustain a cardiovascular injury or disease in service.

6.  Symptoms of a cardiovascular disorder were not chronic in service.

7.  Symptoms of a cardiovascular disorder have not been continuous since service separation.

8.  The arteriosclerotic cerebrovascular and cardiovascular disease that caused the Veteran's death is not related to service.



CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or materially contributed to by, an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1312, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of a veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In a February 2008 statement of the case (SOC) and August 2010 letter, the RO provided notice to the appellant regarding what information and evidence is needed to substantiate a claim for DIC based on service connection for the cause of death, as well as what information and evidence must be submitted by the claimant, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  Regarding the Hupp requirements, the Veteran was not service connected for any disabilities during his lifetime; therefore, the first and second requirements are moot.  The February 2008 SOC and August 2010 letter included an instruction that the appellant should submit evidence that shows a disability was incurred or aggravated during service and was the primary or contributory cause of death.  This satisfies the third Hupp requirement.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service records, November 1985 private treatment record, VA outpatient treatment records dated January 1971, and April 2006 to August 2006, the August 2006 death certificate, as well as the appellant's written contentions.  Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

The Board also acknowledges that a VA medical opinion has not been obtained with respect to the claim for service connection for the cause of the Veteran's death.  Section 5103A(d) concerning obtaining VA medical examination or medical opinion is limited to claims for "disability compensation."  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  In DeLaRosa, the Federal Circuit explained that disability compensation is defined as a "monthly payment made by VA to a veteran 'if the veteran is disabled as a result of a personal injury or disease...while in active service if the injury or disease was incurred or aggravated in line of duty.'"  Id. at 1322, n.1.  Therefore, by definition, § 5103A(d) does not pertain to a DIC claim. 

Nevertheless, in a DIC case, VA must, as part of the duty to assist, "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit."  38 U.S.C. § 5103A(a)(1); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).  According to the Federal Circuit, this requirement obligates VA to assess whether it is necessary to obtain a medical opinion in order to substantiate the claimant's claim.  Id.  VA is only excused from making reasonable efforts to provide assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C. § 5103A(a)(2).

The Board finds that a VA opinion is not necessary in order to decide this claim.  For the reasons explained in this decision, the Board finds that the evidence of record does not include credible evidence of any in-service cardiovascular injury or disease.  Because there is no in-service injury or disease to which competent medical opinion could relate the cause of death, there is no reasonable possibility that a VA opinion could aid in substantiating the current claim for service connection.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant...if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of credible evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's death would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's cardiovascular disorder and active service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The CAVC has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

The holding in Charles was clearly predicated on the existence of competent and credible evidence of both in-service injury or event and a current diagnosis.  As the Board has found no credible evidence of an in-service cardiovascular injury or disease, referral of this case to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Service Connection for the Cause of the Veteran's Death

The appellant contends that the Veteran served on active duty in Vietnam from 1969 to 1970 with the Army and Air Force Exchange Service (AAFES).  She asserts that during this period of alleged service, the Veteran worked as a secret serviceman, had wartime combat experience, was taking many blood pressure medications which contributed to his death, and suffered posttraumatic stress disorder (PTSD) therein.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease established as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of a veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  Contributory cause of death is inherently one not related to the principal cause.  In order to constitute the contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. 3.312; see Lathan v. Brown, 7 Vet. App. 359 (1995); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The death certificate is of record in this case, and shows that the Veteran died in August 2006, more than 30 years after service separation, of arteriosclerotic cerebrovascular and cardiovascular disease.  The Board finds that there is no dispute as to the facts involving the cause of death, and the death certificate is accepted as accurate regarding the time of death and cause of death.  It is also uncontested that, at the time of death, service connection was not in effect for any disorder.  Accordingly, to establish service connection for the cause of death, it must be shown that the arteriosclerotic cerebrovascular and cardiovascular disease that caused the Veteran's death is related to an injury or disease in service.  

The appellant's essential contention regarding entitlement to service connection centers on her assertion that the Veteran had service in Vietnam.  She contends that the Veteran served in Vietnam from 1969 to 1970 with AAFES.  She also asserts that, during this period of alleged service, the Veteran had wartime combat experience.  The appellant has submitted a September 1969 letter from the Department of the Army to Chrysler Military Sales Corporation granting the Veteran authorization to travel from New York to Vietnam for a period of approximately two years in connection with AAFES Contract No. HQ 8-BX-036.  

The National Personnel Records Center (NPRC) has certified that the Veteran had no service after January 14, 1963 that would qualify the appellant for benefits under VA law.  He had a dishonorable period of service from January 15, 1963 to October 1965, and does not have status as a veteran during the period the appellant now asserts he served in Vietnam.  Specifically, the evidentiary record includes a May 2006 response to a Personnel Information Exchange System (PIES) request that indicated there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  A November 2011 response to an additional PIES request confirmed the Veteran's periods of active service as February 1951 to February 1955 (honorable discharge), January 1959 to January 1963 (honorable discharge), and January 1963 to October 1965 (dishonorable discharge).  An October 2007 response from the NPRC noted the Veteran's record does not indicate further Army service after 1965.  

An October 2008 email response from AAFES revealed no data on the Veteran was found after searches through archives, human resource database, and hard copies.  The AAFES representative presumed that the Veteran had been a contract employee with AAFES for which no documentation would have existed in AAFES' control.  Additionally, the September 1969 letter from the Department of the Army specified that travel would be at the expense of Chrysler Military Sales Corporation and without obligation or expense to the military or the United States government, and that DA Form 1602 (Civilian Identification Card) and DD Form 489 (Non-combatant's Certificate of Identity) would be issued.  Thus, while the Veteran may have been present in Vietnam during the period in question, and may have been working with U.S. forces, the weight of the evidence establishes that he was an employee of a private company and not performing active service.  

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002).  The term "active military, naval, or air service" includes active duty; any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2002).

As the Veteran was an employee of a private company and was not a veteran at the time he was present in Vietnam, veteran status does not attach to this period.  As such, the appellant is not entitled to VA benefits based on this period.  In addition, the Board notes that the combat rule does not apply to this period, regardless of whether the Veteran engaged in combat while present in Vietnam.  There is no indication that the Veteran engaged in combat during his recognized periods of active service or that he was present in Vietnam during those periods.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011); see also 38 U.S.C.A. § 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309 (2011).  Service personnel records reveal that he was stationed in the U.S. or in the Philippines during these periods.   

The Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a cardiovascular injury or disease in service; that symptoms of a cardiovascular disorder were not chronic in service; and that symptoms of a cardiovascular disorder were not continuous after service.  The service records include examination reports that note clinical evaluations of the Veteran's lungs, chest, and heart as normal.  Such reports are dated February 1951, January 1955, and January 1959.  Pertinent to the appellant's assertion that the Veteran was taking blood pressure medicine in the service, his blood pressure reading was 120/80 when examined in January 1955.  Even after the last period of active service, in August 1964, the Veteran's blood pressure was 118/86.  

Records after the last period of active service include service examinations in August 1964, March 1965, and September 1965, which also show that the Veteran's lungs, chest, and heart were clinically normal.  Otherwise, records include a November 1985 private treatment record for an eye examination, a January 1971 VA outpatient orthopedic treatment record regarding the right extremity, and VA outpatient treatment records leading up to the Veteran's death from April 2006 to August 2006.  The gap between discharge from honorable active service (1963) and the Veteran's death of arteriosclerotic cerebrovascular and cardiovascular disease is highly significant.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Also significant regarding continuity of symptomatology, the death certificate notes that the interval between onset of the arteriosclerotic cerebrovascular and cardiovascular disease that caused the Veteran's death and death itself was months.  This is evidence that weighs against continuity of symptomatology.  Although the appellant asserts that the Veteran had heart symptoms during his time in Vietnam in 1969, this is still six years after his last period of recognized service.  

Additionally, the Board finds that the arteriosclerotic cerebrovascular and cardiovascular disease that caused the Veteran's death is not related to active service.  There is no medical opinion of record that relates arteriosclerotic cerebrovascular and cardiovascular disease to service.  The appellant's claim is based fundamentally on her assertion that the Veteran was present in Vietnam during his active service, engaged in combat during active service, and experienced symptoms during active service.  However, the evidence she has submitted and cited in support of this assertion clearly demonstrates that the Veteran did not have veteran status during this period.  

In summation of the Board's findings, the cause of the Veteran's death was arteriosclerotic cerebrovascular and cardiovascular disease.  At the time of death, service connection was not in effect for any disorder.  The Veteran did not engage in combat during active service.  The Veteran was not present in Vietnam during active service.  The Veteran did not sustain a cardiovascular injury or disease, to include arteriosclerotic cerebrovascular and cardiovascular disease, during active service.  Symptoms of a cardiovascular disorder were not chronic in service.  Symptoms of a cardiovascular disorder have not been continuous since service separation.  And, the arteriosclerotic cerebrovascular and cardiovascular disease that caused the Veteran's death is not related to active service.  Based on these findings, the Board concludes that service connection for the cause of the Veteran's death is not in order.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



REMAND

In August 2006, the appellant submitted an Application for DIC benefits, via a VA Form 21-534.  In the May 2007 rating decision on appeal, the RO did not address the merits of the appellant's claim for DIC benefits, but rather denied the claim on the basis that the appellant was not recognized as the surviving spouse of the Veteran.  In the January 2011 Board decision, entitlement to recognition as the Veteran's surviving spouse for purposes of VA benefits was granted and the claim for DIC benefits, to include entitlement to service connection for the cause of the Veteran's death, was remanded to the RO for adjudication on the merits.  In a March 2012 supplemental statement of the case (SSOC), the RO adjudicated the claim of entitlement to DIC, but only addressed the issue of service connection for the cause of the Veteran's death.  

The Board finds that the appellant's claim for DIC benefits also includes the issues of nonservice-connected death pension benefits and accrued benefits.  In August 2006, the appellant also submitted an Income-Net Worth and Employment Statement, via a VA Form 21-527, specifically requesting VA's support in expediting her claim for pension, and submitted a Financial Status Report, via a VA Form 5655, in December 2011.  Additionally, VA regulations provide that a claim for death pension, compensation, or DIC compensation by a surviving spouse is deemed to include a claim for any accrued benefits.  See 38 C.F.R. §§ 3.152(b), 3.1000(c) (2011).  Review of the evidentiary record shows that, at the time of the Veteran's death, he had a pending March 2006 claim for nonservice-connected pension benefits.  See 38 U.S.C.A. § 5121(a) (West Supp. 2011); 38 C.F.R. § 3.1000(a) (Accrued benefits are defined as periodic monetary benefits under laws administered by VA to which an individual was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death.).

Accordingly, the issues of entitlement to nonservice-connected death pension benefits and accrued benefits are REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the appellant proper VCAA notice as to what is needed to substantiate the claims for entitlement to nonservice-connected death pension benefits and accrued benefits, and undertake any development necessary before adjudication on the merits. 

2.  Thereafter, the issues of entitlement to nonservice-connected death pension benefits and accrued benefits should be adjudicated.  If either benefit sought on appeal is not granted, the appellant and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant and representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
LLOYD CRAMP
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




Department of Veterans Affairs


